Case 2:21-cv-01118-BJR Document 23-2 Filed 09/01/21 Page 1 of 18




           Exhibit B
         CaseCase
              2:21-cv-01118-BJR
                  Pending No. 55 Document
                                 Document 23-2
                                          1 Filed
                                               Filed
                                                  08/23/21
                                                     09/01/21Page
                                                               Page
                                                                  1 of2 3of 18




                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTI-DISTRICT LITIGATION

In re:                                    )
                                          )     MDL Docket No. 21-55 _______
T-MOBILE DATA BREACH                      )
LITIGATION                                )
                                          )


    PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO THE WESTERN
DISTRICT OF WASHINGTON PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED
              OR CONSOLIDATED PRETRIAL PROCEEDINGS

         Veera Daruwalla, Michael March, and Lavicieia Sturdivant, Plaintiffs in the case styled

Daruwalla, et al. v. T Mobile USA, Inc., No. 2:21-cv-01118, U.S. District Court for the Western

District of Washington, hereby move for an order transferring the civil actions listed in the

Schedule of Actions filed concurrently herewith to the Western District of Washington pursuant

to 28 U.S.C. § 1407 for coordinated or consolidated pretrial proceedings.

         For the reasons set forth herein and in their accompanying Memorandum in Support,

Plaintiffs respectfully request the Panel to issue an order transferring the five actions listed in the

accompanying Schedule of Actions, as well as any tag-along cases subsequently filed involving

similar facts or claims, to the U.S. District Court for the Western District of Washington, Seattle

Division, for coordinated or consolidated pretrial proceeding

Dated: August 23, 2021

                                       Respectfully submitted,

                                       /s/ Norman E. Siegel
                                       Norman E. Siegel (Missouri Bar No. 44378)
                                       Barrett J. Vahle (Missouri Bar No. 56674)
                                       J. Austin Moore (Missouri Bar No. 64040)
                                       STUEVE SIEGEL HANSON LLP
                                       460 Nichols Road, Suite 200
                                       Kansas City, Missouri 64112
                                       Tel: (816) 714-7100
CaseCase
     2:21-cv-01118-BJR
         Pending No. 55 Document
                        Document 23-2
                                 1 Filed
                                      Filed
                                         08/23/21
                                            09/01/21Page
                                                      Page
                                                         2 of3 3of 18




                        Fax: (816) 714-7101
                        siegel@stuevesiegel.com
                        vahle@stuevesiegel.com
                        moore@stuevesiegel.com

                        Kim D. Stephens, P.S., WSBA #11984
                        Jason T. Dennett, WSBA #30686
                        Kaleigh N. Powell, WSBA #52684
                        TOUSLEY BRAIN STEPHENS PLLC
                        1200 Fifth Avenue, Suite 1700
                        Seattle, WA 98101
                        Tel: (206) 682-5600/Fax: (206) 682-2992
                        jdennett@tousley.com
                        kstephens@tousley.com
                        kpowell@tousley.com

                        Daniel J. Mogin
                        Jennifer M. Oliver
                        Timothy Z. LaComb
                        MOGINRUBIN LLP
                        600 W. Broadway, Suite 3300
                        San Diego, CA 92101
                        Telephone: (619) 687-6611
                        dmogin@moginrubin.com
                        joliver@moginrubin.com
                        tlacomb@moginrubin.com

                        Jonathan L. Rubin
                        MOGINRUBIN LLP
                        1615 M Street, NW, Third Floor
                        Washington, D.C. 20036
                        Tel: (202) 630-0616
                        jrubin@moginrubin.com

                        James Pizzirusso
                        HAUSFELD LLP
                        888 16th Street N.W., Suite 300
                        Washington, DC 20006
                        Telephone: 202-540-7200
                        jpizzirusso@hausfeld.com

                        Steven M. Nathan
                        HAUSFELD LLP
                        33 Whitehall St., 14th Floor
                        New York, NY 10004
                        Telephone: (646) 357-1100



                                  2
CaseCase
     2:21-cv-01118-BJR
         Pending No. 55 Document
                        Document 23-2
                                 1 Filed
                                      Filed
                                         08/23/21
                                            09/01/21Page
                                                      Page
                                                         3 of4 3of 18




                        snathan@hausfeld.com

                        Counsel for Movants Veera Daruwalla, Michael March,
                        and Lavicieia Sturdivant




                                 3
         Case
           Case
              2:21-cv-01118-BJR
                 Pending No. 55 Document
                                 Document1-1
                                          23-2Filed
                                                 Filed
                                                    08/23/21
                                                       09/01/21Page
                                                                 Page
                                                                    1 of
                                                                       5 13
                                                                         of 18




                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTI-DISTRICT LITIGATION

In re:                               )
                                     )    MDL Docket No. _______
T-MOBILE DATA BREACH                 )
LITIGATION                           )
                                     )


  MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR TRANSFER OF
  ACTIONS TO THE WESTERN DISTRICT OF WASHINGTON PURSUANT TO 28
           U.S.C. § 1407 FOR COORDINATED OR CONSOLIDATED
                          PRETRIAL PROCEEDINGS
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                               Document1-1
                                        23-2Filed
                                               Filed
                                                  08/23/21
                                                     09/01/21Page
                                                               Page
                                                                  2 of
                                                                     6 13
                                                                       of 18




                                              TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    LEGAL STANDARD ......................................................................................................... 2

III.   ARGUMENT ...................................................................................................................... 3

       A.        The Litigation Satisfies the Requirements for Consolidation and Transfer
                 Under 28 U.S.C. § 1407 .......................................................................................... 3

                 1.         The Litigation Involves Common Questions of Fact .................................. 3

                 2.         The Parties Face Duplicative Discovery Absent Transfer and
                            Consolidation .............................................................................................. 4

                 3.         Transfer and Consolidation Will Prevent Inconsistent Pretrial Rulings ..... 5

                 4.         There are Enough Actions to Support Transfer and Centralization ............ 6

       B.        The Western District of Washington is the Appropriate Transferee Forum ........... 6

IV.    CONCLUSION ................................................................................................................... 8




                                                                 ii
           Case
             Case
                2:21-cv-01118-BJR
                   Pending No. 55 Document
                                   Document1-1
                                            23-2Filed
                                                   Filed
                                                      08/23/21
                                                         09/01/21Page
                                                                   Page
                                                                      3 of
                                                                         7 13
                                                                           of 18




                                               TABLE OF AUTHORITIES

Cases
In re 21st Century Oncology Customer Data Sec. Breach Litig.,
   214 F. Supp. 3d 1357 (J.P.M.L 2016)......................................................................................... 7

In re Alodex Corp.,
   380 F. Supp. 790 (J.P.M.L. 1974)............................................................................................... 6

In re Am. Med. Collection Agency, Inc., Customer Data Sec. Breach Litig.,
   410 F. Supp. 3d 1350 (J.P.M.L. 2019)........................................................................................ 4

In re Amoxicillin Patent & Antitrust Litig.,
   449 F. Supp. 601 (J.P.M.L. 1978)............................................................................................... 6

In re Blackbaud, Inc., Customer Data Sec. Breach Litig.,
   509 F. Supp. 3d 1362 (J.P.M.L. 2020)........................................................................................ 3

In re Enron Sec. Derivative & ERISA Litig.,
   196 F. Supp. 2d 1375 (J.P.M.L. 2002)........................................................................................ 5

In re Marriott Int’l, Inc., Customer Data Sec. Breach Litig.,
   363 F. Supp. 3d 1372 (J.P.M.L. 2019).................................................................................... 4, 7

In re Mednax Servs., Inc., Customer Data Sec. Breach Litig.,
   No. MDL 2994, __ F. Supp. 3d __, 2021 WL 2371289 (J.P.M.L. June 4, 2021) ...................... 3

In re Phila. Life Ins. Co. Sales Pracs. Litig.,
   149 F. Supp. 2d 937 (J.P.M.L. 2001).......................................................................................... 6

In re Plumbing Fixture Cases,
   298 F. Supp. 484 (J.P.M.L. 1968)............................................................................................... 3

In re Wireless Tel. Replacement Prot. Programs Litig.,
   180 F. Supp. 2d 1381 (J.P.M.L. 2002)........................................................................................ 6

In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
   223 F. Supp. 3d 1353 (J.P.M.L 2016)......................................................................................... 7

In re: Equifax, Inc., Customer Data Sec. Breach Litig.,
   289 F. Supp. 3d 1322 (J.P.M.L. 2017).................................................................................... 4, 7

Resource Exploration Inc. Sec. Litig.,
  483 F. Supp. 817 (J.P.M.L. 1980)............................................................................................... 5

Statutes
28 U.S.C. § 1407 .................................................................................................................... passim



                                                                    iii
         Case
           Case
              2:21-cv-01118-BJR
                 Pending No. 55 Document
                                 Document1-1
                                          23-2Filed
                                                 Filed
                                                    08/23/21
                                                       09/01/21Page
                                                                 Page
                                                                    4 of
                                                                       8 13
                                                                         of 18




Rules
Rule 6.2 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation ..................... 1

Other Authorities
Manual for Complex Litigation (Fourth) § 20.131 (2004) ............................................................. 3




                                                         iv
        Case
          Case
             2:21-cv-01118-BJR
                Pending No. 55 Document
                                Document1-1
                                         23-2Filed
                                                Filed
                                                   08/23/21
                                                      09/01/21Page
                                                                Page
                                                                   5 of
                                                                      9 13
                                                                        of 18




I.     INTRODUCTION

       More than 100 million prospective, former, and current T-Mobile customers have entrusted

their confidential information with T-Mobile USA, Inc.—including their names, dates of birth,

social security numbers, driver’s license and ID information, phone numbers, and IMEI and IMSI

information (the typical identifier numbers associated with a mobile phone). On August 16, 2021,

T-Mobile confirmed that it was subject to a massive data breach and that it had failed to protect

that confidential information for at least 54 million of those individuals.

       Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, Veera Daruwalla, Michael March, and Lavicieia Sturdivant, Plaintiffs

in the case styled Daruwalla, et al. v. T Mobile USA, Inc., No. 2:21-cv-01118, U.S. District Court

for the Western District of Washington (collectively, “Movants”), respectfully move the Judicial

Panel on Multidistrict Litigation for an Order transferring the five cases listed in the Schedule of

Actions filed concurrently herewith (collectively, “the Actions”), as well as any tag-along cases

subsequently filed involving similar facts or claims, to the U.S. District Court for the Western

District of Washington for coordinated or consolidated proceedings.

       Movants are plaintiffs in the first-filed of the five class action cases filed to date against

T-Mobile USA, Inc. or T-Mobile US, Inc. (“T-Mobile”) relating to the data breach. Plaintiffs

anticipate many additional cases to be filed, as well. Plaintiffs in each of the Actions allege that

T-Mobile’s deficient security protocols permitted unauthorized individuals to gain access to

T-Mobile’s servers and exfiltrate the personal information of at least 54 million prospective,

former, and current T-Mobile customers. T-Mobile acknowledged that over 40 million former or

prospective customers who had previously applied for credit with T-Mobile had their full names,

dates of birth, social security numbers, driver’s license and ID information, phone numbers, and

IMEI and IMSI information compromised in the breach. An additional 13.1 million victims are
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                              Document1-1
                                       23-2Filed
                                             Filed
                                                 08/23/21
                                                   09/01/21Page
                                                            Page6 of
                                                                  1013
                                                                     of 18




current “postpaid” customers of T-Mobile who are billed at the end of each month. Additionally,

approximately 850,000 active T-Mobile prepaid customers had their full names, phone numbers,

and account PINs exposed in the breach.

       As alleged in the Actions, the consequences of T-Mobile’s data breach are severe: the

hackers claim to have already sold millions of records and are marketing millions more for sale

directly to buyers, and the stolen information can be used to commit countless types of identity

theft and fraud. All of the Actions allege violations of various state and federal statutes and

common law principles against T-Mobile relating to the breach, and all seek certification of similar

classes or subclasses of victims.

       Consistent with the Panel’s course in recent data breach litigation, Movants seek the

consolidation and transfer of the Actions to the U.S. District Court for the Western District of

Washington, Seattle Division, where T-Mobile is headquartered, where its allegedly tortious

conduct is centered, and where crucial witnesses and documents will be located. All of the class

actions filed against T-Mobile contain common allegations and common questions of fact.

II.    LEGAL STANDARD

       Actions containing allegations with common questions of fact may be transferred and

consolidated or coordinated pursuant to section 1407 if transfer will facilitate the convenience of

the parties and witnesses, and will promote the just and efficient conduct of the transferred cases.

28 U.S.C. § 1407. The Panel typically considers four factors in deciding whether to transfer a case

under Section 1407:

           a. the elimination of duplication in discovery;

           b. the avoidance of conflicting rules and schedules;

           c. the reduction of litigation cost; and




                                                 2
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                              Document1-1
                                       23-2Filed
                                             Filed
                                                 08/23/21
                                                   09/01/21Page
                                                            Page7 of
                                                                  1113
                                                                     of 18




            d. the conservation of the time and effort of the parties, attorneys, witnesses, and

               courts.

See Manual for Complex Litigation (Fourth) § 20.131 (2004) (citing In re Plumbing Fixture Cases,

298 F. Supp. 484 (J.P.M.L. 1968)). Each of these factors favors transfer and consolidation of the

cases filed against T-Mobile.

III.   ARGUMENT

       A.      The Litigation Satisfies the Requirements for Consolidation and Transfer
               Under 28 U.S.C. § 1407

       Pretrial transfer and consolidation under section 1407 is appropriate and necessary here.

The Actions involve similar allegations and legal standards and will likely be numerous. Unless

these cases are consolidated, the parties will incur excessive costs due to duplicative discovery and

will face the risk of inconsistent rulings on a variety of matters.

               1.        The Litigation Involves Common Questions of Fact

       In assessing whether consolidation is appropriate under section 1407, the Panel looks to

the pleadings to determine the extent to which common questions of fact are present. The

Complaints in these cases clearly present common questions of fact. Each Complaint is based on

allegations that T-Mobile allowed a massive security breach in violation of various statutes and

state common law. In addition, the Complaints generally seek certification of similar classes or

subclasses. This Panel has consistently consolidated large-scale data breach cases such as this

because they inherently involve common questions of fact. See, e.g., In re Mednax Servs., Inc.,

Customer Data Sec. Breach Litig., No. MDL 2994, __ F. Supp. 3d __, 2021 WL 2371289, at *1

(J.P.M.L. June 4, 2021) (consolidation appropriate where actions “share factual issues relating to

a June 2020 incident in which Mednax’s e-mail system was breached, potentially compromising

the personally identifiable and health-related information of nearly two million individuals.”); In



                                                  3
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                              Document1-1
                                       23-2Filed
                                             Filed
                                                 08/23/21
                                                   09/01/21Page
                                                            Page8 of
                                                                  1213
                                                                     of 18




re Blackbaud, Inc., Customer Data Sec. Breach Litig., 509 F. Supp. 3d 1362, 1363 (J.P.M.L. 2020)

(“These putative class actions present common factual questions concerning an alleged

ransomware attack and data security breach of Blackbaud’s systems from about February 2020

through May 2020 that allegedly compromised the personal information of millions of consumers

doing business with entities served by Blackbaud’s cloud software and services.”); In re Am. Med.

Collection Agency, Inc., Customer Data Sec. Breach Litig., 410 F. Supp. 3d 1350, 1354 (J.P.M.L.

2019) (consolidation appropriate where “actions present common factual questions concerning an

alleged data breach of AMCA’s systems from about August 2018 through March 2019, that

allegedly compromised patient data provided to AMCA by Quest, LabCorp, Bio-Reference, and

other medical testing laboratories.”); In re Marriott Int’l, Inc., Customer Data Sec. Breach Litig.,

363 F. Supp. 3d 1372, 1374 (J.P.M.L. 2019) (consolidation appropriate where actions “share

factual issues concerning a recently-disclosed breach of Marriott’s Starwood guest reservation

database from 2014 to 2018. The factual overlap among these actions is substantial, as they all

arise from the same data breach, and they all allege that Marriott failed to put in to place reasonable

data protections”); In re: Equifax, Inc., Customer Data Sec. Breach Litig., 289 F. Supp. 3d 1322,

1324–25 (J.P.M.L. 2017) (consolidation appropriate where actions “share factual issues

concerning the recent cybersecurity incident involving Equifax in which the personally identifiable

information of more than 145 million consumers was compromised.”).

               2.      The Parties Face Duplicative Discovery Absent Transfer and
                       Consolidation

       Because the allegations in all the cases are substantially similar and derive from the same

common event, the parties face duplicative discovery if the cases are not transferred and

consolidated. This is an important consideration for the panel in that transfer and consolidation

“ensure[s] that the actions are supervised by a single judge who, from day-to-day contact with all



                                                  4
        Case
          Case
             2:21-cv-01118-BJR
                Pending No. 55 Document
                               Document1-1
                                        23-2Filed
                                              Filed
                                                  08/23/21
                                                    09/01/21Page
                                                             Page9 of
                                                                   1313
                                                                      of 18




aspects of the litigation, will be in the best position to design a pretrial program that will prevent

duplicative discovery . . . and substantially conserve the time and efforts of the parties, the

witnesses and the federal judiciary.” Resource Exploration Inc. Sec. Litig., 483 F. Supp. 817, 821

(J.P.M.L. 1980). The parties in these actions will necessarily engage in duplicative discovery. All

Plaintiffs will be seeking the same documentation from T-Mobile and will likely request to depose

the same witnesses. T-Mobile will raise the same defenses, argue the same class certification and

discovery objections, seek the same protective orders, and assert the same privileges in each case.

Accordingly, consolidation of the cases will permit the parties to coordinate their efforts in a single

proceeding, thereby promoting efficiency and preserving party and judicial resources.

                3.      Transfer and Consolidation Will Prevent Inconsistent Pretrial Rulings

        The Panel considers the possibility of inconsistent rulings on pretrial issues because of the

possible res judicata or collateral estoppel effects on other cases. See In re Enron Sec. Derivative

& ERISA Litig., 196 F. Supp. 2d 1375, 1376 (J.P.M.L. 2002) (granting a transfer in part to prevent

inconsistent pretrial rulings, particularly with respect to questions of class certification). Because

of the similarity of the allegations in the Complaints, and the likelihood that future filed actions

will contain the same allegations, the possibility of inconsistent rulings on pretrial motions is

substantially increased. For example, Plaintiffs anticipate that T-Mobile will file motions to

dismiss, motions to compel arbitration, and motions for summary judgment. Inconsistent rulings

on those dispositive motions would create inherent conflicts as the Actions seek to certify

overlapping classes. In addition, because of the similarity in the allegations, T-Mobile will assert

the same defenses in opposition to Plaintiffs’ claims, creating a real risk of inconsistent pretrial

rulings. In light of this risk, centralization is in the best interests of all parties to the litigation as

well as the courts.




                                                    5
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                               Document1-1
                                        23-2Filed
                                               Filed
                                                  08/23/21
                                                     09/01/21Page
                                                               Page
                                                                  1014
                                                                    of 13
                                                                       of 18




               4.      There are Enough Actions to Support Transfer and Centralization

       As stated above, there are currently five class action cases pending against T-Mobile

relating to the breach, and Movants believe many more will follow. The data breach that is the

subject of the Actions has received a great deal of publicity, involves millions of individuals, and

numerous tag-along actions will likely be filed against T-Mobile in federal courts around the

country. The Panel has routinely ordered centralization even where three or fewer cases are

pending. See, e.g., In re Wireless Tel. Replacement Prot. Programs Litig., 180 F. Supp. 2d 1381,

1382 (J.P.M.L. 2002) (consolidating three consumer protection cases and determining that pending

motions can be presented to and decided by the transferee judge); In re Phila. Life Ins. Co. Sales

Pracs. Litig., 149 F. Supp. 2d 937, 938 (J.P.M.L. 2001) (consolidating two deceptive insurance

sales cases and finding that such transfer would promote the just and efficient conduct of the

litigation); In re Amoxicillin Patent & Antitrust Litig., 449 F. Supp. 601, 603 (J.P.M.L. 1978)

(consolidating three cases involving patent and antitrust issues); In re Alodex Corp., 380 F. Supp.

790, 791 (J.P.M.L. 1974) (consolidating three securities actions).

       Given the number of current and likely tag-along actions related to this data breach, transfer

and centralization is appropriate.

       B.      The Western District of Washington is the Appropriate Transferee Forum

       The applicable factors support the United States District Court for the Western District of

Washington as the appropriate jurisdiction for consolidation of pretrial proceedings in this

litigation. Defendant T-Mobile maintains its corporate headquarters in Bellevue, Washington,

approximately 10 miles from the proposed transferee courthouse. As a result, many of the crucial

witnesses are present in the Western District of Washington and documents are located there.

Seattle, Washington is also easily accessible, as it is served by Seattle-Tacoma International

Airport, which is less than 15 miles from the proposed transferee courthouse.


                                                 6
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                               Document1-1
                                        23-2Filed
                                               Filed
                                                  08/23/21
                                                     09/01/21Page
                                                               Page
                                                                  1115
                                                                    of 13
                                                                       of 18




       Moreover, it is common practice for cases to be consolidated in the home district of the

defendant, particularly in the context of data breach litigation. See, e.g., In re Marriott Int'l, Inc.,

Customer Data Sec. Breach Litig., 363 F. Supp. 3d at 1374–75 (“We select the District of

Maryland as the transferee district for this litigation. Marriott is headquartered in that district, and

relevant documents and witnesses thus likely will be found there.”); In re: Equifax, Inc., Customer

Data Sec. Breach Litig., 289 F. Supp. 3d at 1326 (“We select the Northern District of Georgia as

the transferee district for this litigation. Equifax is headquartered in that district, and relevant

documents and witnesses thus likely will be found there.”); In re Yahoo! Inc. Customer Data Sec.

Breach Litig., 223 F. Supp. 3d 1353, 1354-55 (J.P.M.L 2016) (“We conclude that the Northern

District of California is an appropriate transferee district for this litigation. Defendant Yahoo’s

corporate headquarters is located within the district, and therefore relevant documents and

witnesses are likely to be located there.”); In re 21st Century Oncology Customer Data Sec. Breach

Litig., 214 F. Supp. 3d 1357, 1358 (J.P.M.L 2016) (“The Middle District of Florida is an

appropriate transferee forum for this litigation. 21st Century is headquartered in this district, and

the witnesses and documents relevant to the facts of this litigation are located there.”). For similar

reasons here, consolidation of these proceedings in the Western District of Washington is

convenient for all parties and witnesses and is the most appropriate transferee forum.

       Two of the first five filed cases are also pending in the Western District of Washington; as

of this time, the other districts have only one filing each. Movants here, the Daruwalla Plaintiffs,

are pending before the Honorable Brian A. Tsuchida. While a Magistrate Judge, Movants believe

Judge Tsuchida would be capable of handling an MDL of this magnitude. Alternatively, the

Espinoza Plaintiffs are currently pending before the Honorable Barbara J. Rothstein. Judge

Rothstein has handled several previous MDLs and would also be an excellent transferee judge, as




                                                   7
       Case
         Case
            2:21-cv-01118-BJR
               Pending No. 55 Document
                               Document1-1
                                        23-2Filed
                                               Filed
                                                  08/23/21
                                                     09/01/21Page
                                                               Page
                                                                  1216
                                                                    of 13
                                                                       of 18




would any of the judges in the Western District of Washington, many of whom have capably

overseen similar complex MDLs.

IV.    CONCLUSION

       For the reasons set forth herein, Plaintiffs’ motion for transfer of actions pursuant to 28

U.S.C. § 1407 should be granted and these related actions, as well as any subsequently filed actions

containing similar allegations, should be transferred to the U.S. District Court for the Western

District of Washington.



Dated: August 23, 2021

                                      Respectfully submitted,

                                      /s/ Norman E. Siegel
                                      Norman E. Siegel (Missouri Bar No. 44378)
                                      Barrett J. Vahle (Missouri Bar No. 56674)
                                      J. Austin Moore (Missouri Bar No. 64040)
                                      STUEVE SIEGEL HANSON LLP
                                      460 Nichols Road, Suite 200
                                      Kansas City, Missouri 64112
                                      Tel: (816) 714-7100
                                      Fax: (816) 714-7101
                                      siegel@stuevesiegel.com
                                      vahle@stuevesiegel.com
                                      moore@stuevesiegel.com

                                      Kim D. Stephens, P.S., WSBA #11984
                                      Jason T. Dennett, WSBA #30686
                                      Kaleigh N. Powell, WSBA #52684
                                      TOUSLEY BRAIN STEPHENS PLLC
                                      1200 Fifth Avenue, Suite 1700
                                      Seattle, WA 98101
                                      Tel: (206) 682-5600/Fax: (206) 682-2992
                                      jdennett@tousley.com
                                      kstephens@tousley.com
                                      kpowell@tousley.com

                                      Daniel J. Mogin
                                      Jennifer M. Oliver
                                      Timothy Z. LaComb


                                                 8
Case
  Case
     2:21-cv-01118-BJR
        Pending No. 55 Document
                        Document1-1
                                 23-2Filed
                                        Filed
                                           08/23/21
                                              09/01/21Page
                                                        Page
                                                           1317
                                                             of 13
                                                                of 18




                         MOGINRUBIN LLP
                         600 W. Broadway, Suite 3300
                         San Diego, CA 92101
                         Telephone: (619) 687-6611
                         dmogin@moginrubin.com
                         joliver@moginrubin.com
                         tlacomb@moginrubin.com

                         Jonathan L. Rubin
                         MOGINRUBIN LLP
                         1615 M Street, NW, Third Floor
                         Washington, D.C. 20036
                         Tel: (202) 630-0616
                         jrubin@moginrubin.com

                         James Pizzirusso
                         HAUSFELD LLP
                         888 16th Street N.W., Suite 300
                         Washington, DC 20006
                         Telephone: 202-540-7200
                         jpizzirusso@hausfeld.com

                         Steven M. Nathan
                         HAUSFELD LLP
                         33 Whitehall St., 14th Floor
                         New York, NY 10004
                         Telephone: (646) 357-1100
                         snathan@hausfeld.com

                         Counsel for Movants Veera Daruwalla, Michael March, and
                         Lavicieia Sturdivant




                                   9
      Case
         Case
           2:21-cv-01118-BJR
               Pending No. 55 Document 1-2
                                       23-2 Filed
                                             Filed08/23/21
                                                   09/01/21 Page
                                                             Page118
                                                                  of 1
                                                                     of 18




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION

           MDL No. 21-55, In re: T-MOBILE DATA BREACH LITIGATION

                             SCHEDULE OF ACTIONS

            Plaintiffs        Defendants       District    Civil Action          Judge
                                                               No.
1.   Veera Daruwalla,        T-Mobile USA, W.D. WA        2:21-cv-01118   Hon. Brian A.
     Michael March, and      Inc.                                         Tsuchida, M.J.
     Lavicieia Sturdivant
2.   Stephen J. Vash         T-Mobile US,  N.D. GA        1:21-cv-03384   Hon. Steve C. Jones,
                             Inc.                                         D.J.
3.   Stephanie Espanoza,     T-Mobile USA, W.D. WA        2:21-cv-01119   Hon. Barbara J.
     Jonathan Morales, and   Inc.                                         Rothstein, D.J.
     Alex Pygin
4.   Henry Thang             T-Mobile US,  N.D. CA        5:21-cv-06473   N/A
                             Inc.
5.   Edmund Metzger          T-Mobile USA, E.D. NY        1:21-cv-04721   N/A
                             Inc.




                                           1
